          Case 4:19-cv-01348-MWB Document 27 Filed 12/10/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    DENNIS URGENT,                                No. 4:19-CV-01348

                Plaintiff,                        (Judge Brann)

         v.                                       (Chief Magistrate Judge Schwab)

    DENNIS URGENT(c)TM®, et al.,

                Defendants.



                                       ORDER

                                 DECEMBER 10, 2020

        Plaintiff, challenging the criminal proceedings against him, filed the instant

action.1 The case was jointly assigned to the undersigned and to a magistrate

judge. Upon designation, a magistrate judge may “conduct hearings, including

evidentiary hearings, and . . . submit to a judge of the court proposed findings of

fact and recommendations.”2 Once filed, this report and recommendation is

disseminated to the parties in the case who then have the opportunity to file written

objections.3

        On June 18, 2020, Chief Magistrate Judge Susan E. Schwab, to whom this

matter is jointly assigned, issued a thorough report and recommendation. Chief



1
     Doc. 1.
2
     28 U.S.C. 636(b)(1)(B).
3
     28 U.S.C. 636(b)(1).
         Case 4:19-cv-01348-MWB Document 27 Filed 12/10/20 Page 2 of 3




Magistrate Judge Schwab recommended that Plaintiff’s civil claims be dismissed

with prejudice as frivolous.4 However, she also recommended that Plaintiff be

given leave to amend his habeas petition.5 This Court adopted this

recommendation, and Chief Magistrate Judge Schwab set the deadline for Plaintiff

to file his amended petition on October 1, 2020.6 Plaintiff failed to amend his

petition before October 1, 2020, so Chief Magistrate Judge Schwab recommended

on October 19, 2020 that all claims be dismissed.7

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”8 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.9




4
    Doc. 22 at 25-26.
5
    Id.
6
    Doc. 26 at 2.
7
    Id.
8
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
9
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
        Case 4:19-cv-01348-MWB Document 27 Filed 12/10/20 Page 3 of 3




      Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

      AND NOW, IT IS HEREBY ORDERED that:

      1.     Chief Magistrate Judge Susan Schwab’s October 19, 2020 Report and

             Recommendation, Doc. 26, is ADOPTED in full.

      2.     Plaintiff’s Complaint, Doc. 1, is DISMISSED WITH PREJUDICE.

      3.     The Clerk of Court is directed to close the case file.



                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




                                          -3-
